               Case 4:20-cv-02115-JST Document 1 Filed 03/27/20 Page 1 of 8




 1   Michele R. Stafford, Esq. (SBN 172509)
     Matthew P. Minser, Esq. (SBN 296344)
 2   Jonathan J. Sha, Esq. (SBN 315314)
     SALTZMAN & JOHNSON LAW CORPORATION
 3
     1141 Harbor Bay Parkway, Suite 100
 4   Alameda, CA 94502
     Telephone: (510) 906-4710
 5   Email: mstafford@sjlawcorp.com
     Email: mminser@sjlawcorp.com
 6   Email: jsha@sjlawcorp.com
 7
     Attorneys for Plaintiffs, Operating Engineers’
 8   Health And Welfare Trust Fund for Northern California, et al.

 9                                  UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
11

12   OPERATING ENGINEERS’ HEALTH AND                   Case No.:
     WELFARE TRUST FUND FOR NORTHERN
13   CALIFORNIA; DAN REDING and JAMES E.
14   MURRAY, Trustees;                                 COMPLAINT

15   PENSION TRUST FUND FOR OPERATING
     ENGINEERS; DAN REDING and JAMES E.
16   MURRAY, Trustees;
17   PENSIONED OPERATING ENGINEERS’
18   HEALTH AND WELFARE TRUST FUND;
     DAN REDING and JAMES E. MURRAY,
19   Trustees;

20   OPERATING ENGINEERS AND
     PARTICIPATING EMPLOYERS PRE-
21   APPRENTICE, APPRENTICE AND
22   JOURNEYMEN AFFIRMATIVE ACTION
     TRAINING FUND; DAN REDING and JAMES
23   E. MURRAY, Trustees;

24   OPERATING ENGINEERS LOCAL UNION
     NO. 3 VACATION, HOLIDAY AND SICK
25
     PAY TRUST FUND; DAN REDING and
26   JAMES E. MURRAY, Trustees; and

27   OPERATING ENGINEERS LOCAL 3 HEAVY
     AND HIGHWAY TRUST FUND
28
                                                        1
     COMPLAINT
     Case No.
                                                               P:\CLIENTS\OE3CL\High Light Electric 2\Pleadings\High-Light Complaint 032720.docx
                 Case 4:20-cv-02115-JST Document 1 Filed 03/27/20 Page 2 of 8




 1                  Plaintiffs,

 2          v.
 3   HIGH-LIGHT ELECTRIC, INC., a California
 4   Corporation; ERWIN MENDOZA, an
     individual,
 5
                    Defendants.
 6

 7                                                     Parties
 8          1.      The Operating Engineers’ Health and Welfare Trust Fund for Northern California
 9   (“Health Fund”); Pension Trust Fund for Operating Engineers (which includes the Pension Plan for the
10   Pension Trust Fund for Operating Engineers, and the Operating Engineers Annuity Plan) (“Pension
11   Fund”); Pensioned Operating Engineers’ Health and Welfare Trust Fund (“Pensioned Health Fund”);
12   Operating Engineers and Participating Employers Pre-apprentice, Apprentice and Journeymen
13   Affirmative Action Training Fund (“Affirmative Action Training Fund”); and the Operating Engineers
14   Local Union No. 3 Vacation, Holiday and Sick Pay Trust Fund (“Vacation Fund”) are employee benefit
15   plans as defined in the Employee Retirement Income Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C.
16   § 1002(3), and are multi-employer plans as defined by ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A).
17   Dan Reding and James E. Murray are Co-Chairmen of the Joint Boards of Trustees of the Health Fund,
18   Pension Fund, Pensioned Health Fund, Affirmative Action Training Fund, and Vacation Fund, and have
19   authority to act on behalf of all Trustees of those Funds. The Funds and their fiduciaries are together
20   referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”
21          2.      The Operating Engineers Local 3 Heavy and Highway Trust is a Trust established under
22   the Labor Management Relations Act (“LMRA”), 302(c)(9), 29 U.S.C. § 186(c)(9).
23          3.      High-Light Electric, Inc. (“High-Light”), a California corporation, and Erwin Mendoza,
24   an individual (collectively, “Defendants”) are employers by virtue of ERISA § 3(5), 29 U.S.C.
25   § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).
26                                                    Jurisdiction
27          4.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of
28
                                                          2
     COMPLAINT
     Case No.
                                                                 P:\CLIENTS\OE3CL\High Light Electric 2\Pleadings\High-Light Complaint 032720.docx
                  Case 4:20-cv-02115-JST Document 1 Filed 03/27/20 Page 3 of 8




 1   ERISA § 502, 29 U.S.C. § 1132, in that Plaintiffs seek to enforce the provisions of ERISA and the

 2   terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief to

 3   redress such violations, and seek all other appropriate relief under ERISA.

 4           5.      Jurisdiction exists in this Court over all the claims by virtue of the LMRA § 301, 29

 5   U.S.C. § 185, in that Plaintiffs seek to enforce the terms and conditions of a valid Collective Bargaining

 6   Agreement.

 7           6.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

 8   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

 9   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

10   herein, each of which has a substantial ground in federal jurisdiction.

11                                                       Venue

12           7.      Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action

13   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

14   discretion, in the district where the plan is administered, where the breach took place, or where a

15   defendant resides or may be found, and process may be served in any other district where a defendant

16   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their

17   principal place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded

18   with this Court.
19           8.      Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §

20   185, as this Court has jurisdiction over the parties, as the Operating Engineers Local Union No. 3 of the

21   International Union of Operating Engineers, AFL-CIO (“Union”) maintains its principal place of

22   business in this district, its duly authorized officers or agents are engaged in representing employee

23   members in this district, and the claims arise in this district.

24                                                Intradistrict Assignment

25           9.      The basis for assignment of this action to this court’s Oakland Division is that all of the

26   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

27   Plaintiffs’ Funds and the Bargained Entities are administered, and where Defendants therefore failed to
28
                                                            3
     COMPLAINT
     Case No.
                                                                        P:\CLIENTS\OE3CL\High Light Electric 2\Pleadings\High-Light Complaint 032720.docx
                   Case 4:20-cv-02115-JST Document 1 Filed 03/27/20 Page 4 of 8




 1   fulfill their statutory and contractual obligations to Plaintiffs.

 2                                              Bargaining Agreements

 3           10.      Defendant High-Light entered into the Independent Northern California Construction

 4   Agreement (the “Independent Agreement”) with the Union, which incorporates the current Master

 5   Agreement (“Master Agreement”) between the Union and the Signatory Associations (United

 6   Contractors, Associated General Contractors of California, Inc., Industrial Contractors UMIC, Inc., and

 7   Northern Alliance of Engineering Contractors). Under the terms of the Independent Agreement, the

 8   principal shareholder(s) of Defendant High-Light, including Defendant Erwin Mendoza, personally

 9   guaranteed all amounts claimed herein. The Independent Agreement and Master Agreement are

10   collectively referred to hereinafter as the “Bargaining Agreements.” The Bargaining Agreements, which

11   incorporate the terms of the Trust Agreements establishing the Trust Fund (“Trust Agreements”) require

12   Defendants to provide employer contributions to Plaintiffs’ Funds, to the Union for union dues, and to

13   the Bargained Entities more fully described in the Bargaining Agreements. ERISA Plaintiffs are third

14   party beneficiaries of the Bargaining Agreements.

15           11.      Under the terms of the Bargaining Agreements, and Trust Agreements incorporated

16   therein, Defendants are required to pay certain contributions to the Operating Engineers’ Vacation,

17   Holiday & Sick Pay Trust Fund, Contract Administration Fund; Job Placement Center and Market Area

18   Committee Administration Market Preservation Fund; Construction Industry Force Account Operating

19   Engineers Industry Stabilization Trust Fund; Heavy & Highway Trust Fund, and Business Development

20   Trust Fund (including the California Alliance for Jobs (together referred to herein as “Bargained

21   Entities”) and dues to the Union. Plaintiffs’ Boards of Trustees have been authorized to collect and

22   distribute monies due to the Bargained Entities as well as dues due to the Union under the Bargaining

23   Agreements and Trust Agreements.

24           12.      Under the Bargaining Agreements and Trust Agreements, which are incorporated into

25   the Bargaining Agreements and made binding on Defendants, Defendants are required to regularly pay

26   to ERISA Plaintiffs, the Bargained Entities, and the Union, certain sums of money, the amounts of

27   which are determined by the hours worked by Defendants’ employees. Contributions are due on the
28
                                                             4
     COMPLAINT
     Case No.
                                                                     P:\CLIENTS\OE3CL\High Light Electric 2\Pleadings\High-Light Complaint 032720.docx
                  Case 4:20-cv-02115-JST Document 1 Filed 03/27/20 Page 5 of 8




 1   fifteenth (15th) day of the month following the month during which hours were worked, and are

 2   considered delinquent if not received by the twenty-fifth (25th) day of that month. Defendants are also

 3   required, pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of

 4   ten percent (10%) for each delinquent contribution, but in the amount of twenty percent (20%) for each

 5   delinquent contribution which is the subject of litigation. Moreover, the Bargaining and Trust

 6   Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by the

 7   Trustees from the date they become delinquent, which is the twenty-sixth (26th) day of the month in

 8   which payment was due, until paid in full.

 9          13.      The Bargaining and Trust Agreements further require Defendants to maintain time

10   records or time cards, and to permit an authorized Trust Fund representative to examine such records of

11   Defendants as is necessary to determine whether Defendants have made full payment of all sums owed

12   to ERISA Plaintiffs. Should an audit of Defendants’ records reveal Defendants have failed to provide

13   full and prompt payment of all sums due to Plaintiffs, Defendants must reimburse Plaintiffs for the

14   amounts due, including audit fees, in addition to any other obligations pursuant to the Bargaining and

15   Trust Agreements.

16                                                Factual Allegations

17          14.      Defendants have failed and refused to comply with an audit of their payroll records for

18   the period from January 1, 2014 through December 31, 2017.
19          15.      Defendants have failed and refused to pay contributions for hours worked by their

20   employees during the month of January 2020. Liquidated damages and interest have been incurred and

21   are owed to Plaintiffs for the unpaid contributions for that month.

22          16.      Defendants failed to timely pay all contributions reported as due for work performed by

23   their employees during the months of October 2016, November 2016, August 2017, November 2017,

24   September 2018, December 2018, and June 2019, incurring liquidated damages and interest that are

25   owed to Plaintiffs on the late-paid contributions for this period.

26          17.      Plaintiffs are also entitled to recover any and all other contributions, and all liquidated

27   damages and interest on delinquent contributions not specified above, found due on timecards, further
28
                                                           5
     COMPLAINT
     Case No.
                                                                   P:\CLIENTS\OE3CL\High Light Electric 2\Pleadings\High-Light Complaint 032720.docx
                  Case 4:20-cv-02115-JST Document 1 Filed 03/27/20 Page 6 of 8




 1   audit, or otherwise, including estimated contributions for any additional months Defendants fail to report

 2   to Plaintiffs, through the time of Judgment. Plaintiffs reserve the right to conduct a further audit to

 3   determine whether there are any additional amounts due from Defendants.

 4
                                         FIRST CAUSE OF ACTION
 5      For Audit Compliance, Payment of Delinquent Contributions, Interest, Liquidated Damages,
                                Attorneys’ Fees and Costs Against Defendants
 6          18.   Plaintiffs re-allege and incorporate by reference paragraphs 1 through 17, above.
 7          19.      Defendants have a contractual duty to timely pay the required contributions to Plaintiffs
 8   and the Bargained Entities, and to timely pay dues to the Union, pursuant to the Bargaining Agreements
 9   and Trust Agreements. Defendants also have a contractual duty under the Bargaining Agreements and
10   Trust Agreements to permit an audit of their records to determine whether they are making full and
11   prompt payment of all sums required to be paid by them to Plaintiffs, and to pay Plaintiffs all amounts
12   found due as a result of an audit, including audit fees.
13          20.      In addition, Defendants have a statutory duty to timely make the required payments to
14   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
15          21.      By failing to permit the audit of all of their records and make the required payments to
16   Plaintiffs, Defendants breached the Bargaining and Trust Agreements and are in violation of ERISA §
17   515, 29 U.S.C. § 1145, and LMRA § 301(a).
18          22.      Defendants’ failure and refusal to permit the audit and pay the required contributions
19   was at all times, and still is, willful. Defendants continue to breach the Bargaining Agreements, and
20   incorporated Trust Agreements, by failing to permit the audit and pay all amounts owed as alleged. Said
21   refusal is unjustified and done with knowledge and intent.
22          23.      ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and
23   irreparable injury, loss and damage unless Defendants are ordered specifically to perform all obligations
24   required on Defendants’ part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA,
25   29 U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and are restrained from continuing to
26   refuse to perform as required thereunder.
27          24.      This Court is authorized to issue injunctive relief based on the traditional standard. As
28
                                                           6
     COMPLAINT
     Case No.
                                                                  P:\CLIENTS\OE3CL\High Light Electric 2\Pleadings\High-Light Complaint 032720.docx
                  Case 4:20-cv-02115-JST Document 1 Filed 03/27/20 Page 7 of 8




 1   set forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the

 2   possibility that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The

 3   balance of hardships and advancement of public interest favor ERISA Plaintiffs.

 4          25.      This Complaint does not in any manner relate to statutory withdrawal liability that may

 5   or may not be assessed against Defendants. ERISA Plaintiffs expressly reserve the right to pursue any

 6   such withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents,

 7   Trust Agreements, and the law.

 8                                                     Prayer

 9          WHEREFORE, Plaintiffs pray as follows:

10          1.       For an order,

11                   (a)    requiring that Defendants comply with their obligations to Plaintiffs under the

12   terms of the Bargaining Agreements and Trust Agreements, including permitting an audit of its records

13   as requested by Plaintiffs;

14                   (b)     enjoining Defendants from violating the terms of those documents and of ERISA;

15   and

16                   (c)    enjoining Defendants from disposing of any assets until said terms have been

17   complied with, and from continuation or operating of Defendants’ business until said terms have been

18   complied with.

19          2.       For a judgment against Defendants as follows:

20                   (a)    Any unpaid contributions, due at time of Judgment, including those specified

21   above as well as any other contributions determined as due by audit, timecards, or otherwise, including

22   estimated contributions for any months Defendants fail to report to Plaintiffs, pursuant to ERISA §

23   502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

24                          i.       To ERISA Plaintiffs and the Bargained Entities, in accordance with

25   ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;

26                          ii.      To the Union in accordance with the Bargaining Agreements.

27                   (b)    Liquidated damages on all late-paid and unpaid contributions in an amount
28
                                                          7
     COMPLAINT
     Case No.
                                                                  P:\CLIENTS\OE3CL\High Light Electric 2\Pleadings\High-Light Complaint 032720.docx
                  Case 4:20-cv-02115-JST Document 1 Filed 03/27/20 Page 8 of 8




 1   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA

 2   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

 3                     (c)    Interest on all late-paid and unpaid contributions at the rates set in accordance

 4   with the Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §

 5   1132(g)(2)(B).

 6           4.        Plaintiffs' reasonable attorneys' fees and costs of this action, including any audit fees, in

 7   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

 8   with the Bargaining Agreements for all Bargained Entities; and with LMRA § 301, 29 U.S.C. § 185, for

 9   all Plaintiffs.

10           5.        For an order,

11                     (a)    requiring that Defendants comply with their obligations to Plaintiffs under the

12   terms of the Bargaining Agreements and the Trust Agreements;

13                     (b)    enjoining Defendants from violating the terms of those documents and of ERISA;

14   and

15                     (c)    enjoining Defendants from disposing of any assets until said terms have been

16   complied with, and from continuation or operation of Defendants’ business until said terms have been

17   complied with.

18           6.        That the Court retain jurisdiction of this case pending compliance with its orders.

19           7.        For such other and further relief as the Court may deem just and proper.

20
     DATED: March 27, 2020                                  SALTZMAN & JOHNSON LAW CORPORATION
21

22                                                    By:                            /S/
23                                                          Jonathan J. Sha
                                                            Attorneys for Operating Engineers’ Health And
24                                                          Welfare Trust Fund, et al.

25

26

27
28
                                                             8
     COMPLAINT
     Case No.
                                                                     P:\CLIENTS\OE3CL\High Light Electric 2\Pleadings\High-Light Complaint 032720.docx
